DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.

			Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the liquid receiving module comprising: a receiving module body, comprising a first side, a second side and a sample feeding hole, wherein the first side is opposite the second side, and the sample feeding hole is formed on the first side; an alcohol compartment, formed in the receiving module body, the alcohol compartment containing alcohol; a sample compartment, formed in the receiving module body, wherein the sample compartment communicates with the sample feeding hole, the sample compartment comprises a first sample compartment connection hole and a second sample compartment connection hole, and the first sample compartment connection hole nears the first side relative to the second side; a sealing member, adapted to seal the sample feeding hole, the sample compartment containing a sample, wherein the sample and the alcohol are mixed into a mixed liquid in the sample compartment; and a first channel, by which the alcohol compartment communicates with the first sample compartment connection hole of the sample compartment, wherein at least one portion of the first channel is located between the alcohol compartment and the second side, wherein the sample compartment and the alcohol compartment are two separate compartments connected by the first channel, and wherein the mixed liquid and the sample are moved into the extraction module from the sample compartment and the alcohol in the extraction module extracts the nucleic acid.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798